Exhibit 77(c) Matters submitted to a Vote of Security Holders On July 21, 2009, a Special Meeting of Shareholders was held to approve (1) an Agreement and Plan of Reorganization ("Reorganization Agreement") by and between ING International Growth Opportunities and between ING International Growth Opportunities Fund and ING International Capital Appreciation Fund, providing for the reorganization of ING International Growth Opportunities Fund with and into ING International Capital Appreciation Fund and (2) subject to shareholder approval of the Reorganization Agreement, to approve an investment sub-advisory agreement between ING Investments, LLC, ING International Growth Opportunities Fund's investment adviser, and Hansberger Global Investors, Inc. ("Hansberger"), pursuant to which Hansberger would serve as the sub-adviser to ING International Growth Opportunities Fund during a transition period until the Reorganization is consummated. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING International Growth Opportunities Fund 1 3,739,160.780 65,362.826 155,636.433 3,960,160.039 2 3,722,255.684 85,973.165 151,930.190 3,960,160.039
